Title: To George Washington from Joseph Davenport, 23 December 1771
From: Davenport, Joseph
To: Washington, George



Sr
[Claiborne’s plantation, 23 December 1771]

in Compliance to your General Letter I have Sent you an Exact List of the Negroes Stock of Cattle &c. on this plantation but as you may not think that I did not pay the Regard due to your Letter to me before on that Subject; I assure you that this is the third List I have made out and Sent to you As to the Duty of an Overseer I Shall as Strictly Adhere to as if there was a Cheif. but there is 26 Hogs to Spare from the place wch Mr Robt Ruffin informs me that he had engaged of Mr Valentine be fore his death, they are not Extrordinary fat but have got to Eating dirt at Such a rate that they do not mend but Seems to be Eating Corn in waste—now as you have wrote and did not mention what Should be done with the pork I am doubtful whether I Ought to deliver it or no however if I do not hear from you in ten days I Shall Venture to deliver it to Mr Ruffin or they will destroy More Corn then the pork will be worth. I’m Sr yr Very Humble Sert

Jos. Davenport

